       Case 1:20-cv-01512-AWI-JLT Document 102 Filed 04/13/21 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   TAMMY WELCH, et al.,                            ) Case No.: 1:20-cv-01512 AWI JLT
                                                     )
12                 Plaintiffs,                       ) ORDER AFTER NOTICE OF SETTLEMENT
                                                     )
13          v.                                       ) (Doc. 101)
     ETHICON, INC., et al.,                          )
14
                                                     )
15                 Defendants.                       )
                                                     )
16                                                   )

17          The parties report that they have settled the matter and indicate they will seek dismissal of the

18   action once the settlement documents are completed and the settlement in funded. (Doc. 101 at 2)

19   Thus, the Court ORDERS:

20          1.     The stipulation to dismiss the action SHALL be filed no later than June 25, 2021;

21          2.     All pending dates, conferences and hearings are VACATED.

22   The parties are advised that failure to comply with this order may result in the Court imposing

23   sanctions, including the dismissal of the action.

24
25   IT IS SO ORDERED.

26      Dated:    April 12, 2021                             _ /s/ Jennifer L. Thurston
27                                                CHIEF UNITED STATES MAGISTRATE JUDGE

28
